Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as antedated by United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) or, in the alternative, under 35 U.S.C. 103 as obvious over Glover in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.).

As Per Claim 1: Glover teaches: A practical key comprising:

- a block of information including a public key and an encrypted private key combined with one or more pieces of data and stored within a folder, image, 3D object or file on an augmented, mixed or virtual reality platform, wherein the block of information further includes an indicator for use as a profile for identification and authentication on the augmented, mixed or virtual reality platform.
	(Glover, Paragraph [0043], “This newly encrypted copy of the item key is stored (typically alongside a permission record granting access to the item to the shared to user).”).
	(Glover, Paragraph [0059], “Uploading Files. When a new file is uploaded to the server, another new, randomly generated public/private key pair is created as described above. See FIG. 2. The private key from this pair is encrypted using the public key of the uploading user. The new public key and encrypted private key thus generated are stored in the server database alongside the data identifying the newly uploaded file. This key pair makes up the file private key and file public key. There is no need for the server to have access to the user passphrase or user secret key in order to perform a file upload. This allows automated uploads via a service without the need for the service to hold the user's secret information--for instance allowing a user to email files to be uploaded to a special email address. The newly uploaded file is encrypted using the file public key and the encrypted version of the file is stored by the server in its content store. A typical place to store this encrypted key would be alongside the permission record on the server that identifies the uploading server as having permission to access the newly uploaded file. It is normal practice when encrypting a large block of data with a public key cryptography scheme to actually create a random symmetric key (i.e. an AES key), encrypt the bulk data using that key and then encrypt the symmetric key using the public key cryptography. The stored data then includes the symmetric key encrypted using the file public key and the document data encrypted using the symmetric key. If updated versions of an existing file are uploaded to the server at any time, then they are encrypted using the existing file public key. In order to maintain maximum security the server may wipe the memory used to store the unencrypted version of the file contents and the various encryption keys used when the request is complete.”).
	(Glover, Paragraph [0068], “Storing a User Private Key backup on the Client. The server may provide a mechanism for the user to download and backup their private key in unencrypted form. The request to download the private key must be accompanied by the user secret key in order to allow the server to decrypt the encrypted private key, so the encryption key can only be backed up by a user who is still in possession of their user secret key. The user should store the backed up private key securely. If a user who has forgotten their passphrase or otherwise lost their user secret key has kept a backup of their unencrypted user private key, the server may offer a mechanism for the user to re-upload their backed up user private key along with a new user secret key. If the server has stored a cryptographic hash of the user private key the server can validate that the correct private key is being uploaded. The server must also validate the identity of the uploading user in some other manner to ensure that the reset of the user secret key is not being carried out by an unauthorized user. Providing the user is authenticated properly and the correct private key is uploaded, the server can encrypt the user private key using the new user secret key and then store this new encrypted copy of the user private key in the database. The new user secret key will allow the user access to all of their existing files and folders.”).

Glover does not explicitly teach the platform as “an augmented, mixed or virtual reality platform” 
This limitation is stated as an alternative variation and is not considered to be specifically required by the claim.
However, Scavezze et al. in analogous art does teach these interchangeable variations
	(Scavezze et al., Abstract, “Embodiments are disclosed that relate to authenticating a user of a display device. For example, one disclosed embodiment includes displaying one or more virtual images on the display device, wherein the one or more virtual images include a set of augmented reality features. The method further includes identifying one or more movements of the user via data received from a sensor of the display device, and comparing the identified movements of the user to a predefined set of authentication information for the user that links user authentication to a predefined order of the augmented reality features. If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated, and if the identified movements indicate that the user did not select the augmented reality features in the predefined order, then the user is not authenticated.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze et al. in to the method of Glover as an obvious interchangeable variation readily implemented with expectations of success.

As Per Claim 2: The rejection of claim 1 is incorporated and further Glover teaches:
- the public key and the encrypted private key are compressed or uncompressed.
	(Glover, Paragraph [0033], “The hierarchical server side encryption service involves organizing encryption keys. Each user of the service has a master encryption key, which is one of a private/public key pair. The user public key is stored on the server in plain text, that is, unencrypted form. An encrypted version of the user private key is stored on the server. This is encrypted using a further encryption key (referred to as the user secret key) supplied by the user, who provides it along with each request to the server that needs to access the user private key. The user secret key is not stored on the server, although irreversible cryptographic hashes of it may be stored (for example to verify that the user secret key that is input in response to a challenge is correct). The user secret key may be derived from a passphrase entered by the user or may be provided in some other way (for instance from a hardware token or a file stored on a removable device).).”).
	(Glover, Paragraph [0065], “Downloading a file from a shared folder. When downloading a file from a folder that has been shared to the user, there will be no copy of the file private key encrypted by the user's public key. At this point the server will check the parent folder of the file (and its parent folders) looking for a folder where the user has been granted permission. The database will contain a copy of this folder's private key encrypted with the user's public key. The user's encrypted private key is retrieved from the database and decrypted using the user secret key. The user's private key is used to decrypt the encrypted folder private key found above. The folder private key can be used to decrypt the file or folder private key for any item contained in that folder. This allows access either directly to the private key of the file to be downloaded or indirectly (via decrypting the private keys of intermediate folders between the shared folder and the file).).”).

As Per Claim 3: The rejection of claim 1 is incorporated and further Glover teaches:
- the practical key is transferred or duplicated to one or more devices and used for authentication and identification purposes.
	(Glover, Paragraph [0034], “Encrypting Content: Each piece of content uploaded to the server is encrypted with a different, newly generated, key. This is referred to as the item key. The item key is stored in encrypted form. The item key is encrypted using the user's public key (which is available at all times on the server). The encrypted item key is stored in a database in order to associate it with an encrypted file. The unencrypted copy of the item key is discarded and never stored. To download an item from the server, the user sends their user secret key to the server as part of the download request. This allows the server to: [0035] Decrypt the user's private key from the encrypted version which has been stored; [0036] Use the user's private key to decrypt the item key; and [0037] Use the item key to decrypt the item content and return the unencrypted item content to the user.”).
	(Glover, Paragraph [0064], “The folder private key is encrypted with the creating user's public key. The encrypted folder private key is stored in the database, most likely along with the record that grants the creating user permission to access the folder. When a new item (file or subfolder) is created within any folder, the (file or folder) private key of the newly created item is encrypted with the public key of the containing folder. This encrypted copy of the new item private key is stored in the database, possibly alongside the data identifying the new item itself. When a folder is shared to a different user, the steps for sharing files are carried out, but using the folder private key rather than the file private key. Thus at the end of the steps the database contains a version of the folder private key encrypted with the public key of the user who is being granted permission to access the folder.”).
	(Glover, Paragraph [0068], “Storing a User Private Key backup on the Client. The server may provide a mechanism for the user to download and backup their private key in unencrypted form. The request to download the private key must be accompanied by the user secret key in order to allow the server to decrypt the encrypted private key, so the encryption key can only be backed up by a user who is still in possession of their user secret key. The user should store the backed up private key securely. If a user who has forgotten their passphrase or otherwise lost their user secret key has kept a backup of their unencrypted user private key, the server may offer a mechanism for the user to re-upload their backed up user private key along with a new user secret key. If the server has stored a cryptographic hash of the user private key the server can validate that the correct private key is being uploaded. The server must also validate the identity of the uploading user in some other manner to ensure that the reset of the user secret key is not being carried out by an unauthorized user. Providing the user is authenticated properly and the correct private key is uploaded, the server can encrypt the user private key using the new user secret key and then store this new encrypted copy of the user private key in the database. The new user secret key will allow the user access to all of their existing files and folders.”).
	(Glover, Paragraph [0078], “The system is typically comprised of a central server that is connected by a data network to a user's computer. The central server may be comprised of one or more computers connected to one or more mass storage devices. The precise architecture of the central server does not limit the claimed invention. In addition, the data network may operate with several levels, such that the user's computer is connected through a fire wall to one server, which routes communications to another server that executes the disclosed methods. The precise details of the data network architecture do not limit the claimed invention.”).

As Per Claim 4: The rejection of claim 1 is incorporated and further Glover teaches:
- the encrypted private key is encrypted by a password stored within one or more servers.
	(Glover, Paragraph [0033], “The hierarchical server side encryption service involves organizing encryption keys. Each user of the service has a master encryption key, which is one of a private/public key pair. The user public key is stored on the server in plain text, that is, unencrypted form. An encrypted version of the user private key is stored on the server. This is encrypted using a further encryption key (referred to as the user secret key) supplied by the user, who provides it along with each request to the server that needs to access the user private key. The user secret key is not stored on the server, although irreversible cryptographic hashes of it may be stored (for example to verify that the user secret key that is input in response to a challenge is correct). The user secret key may be derived from a passphrase entered by the user or may be provided in some other way (for instance from a hardware token or a file stored on a removable device).”).

As Per Claim 5: The rejection of claim 1 is incorporated and further Glover teaches:
- the encrypted private key is encrypted by a local method of encryption.
	(Glover, Paragraph [0033], “The hierarchical server side encryption service involves organizing encryption keys. Each user of the service has a master encryption key, which is one of a private/public key pair. The user public key is stored on the server in plain text, that is, unencrypted form. An encrypted version of the user private key is stored on the server. This is encrypted using a further encryption key (referred to as the user secret key) supplied by the user, who provides it along with each request to the server that needs to access the user private key. The user secret key is not stored on the server, although irreversible cryptographic hashes of it may be stored (for example to verify that the user secret key that is input in response to a challenge is correct). The user secret key may be derived from a passphrase entered by the user or may be provided in some other way (for instance from a hardware token or a file stored on a removable device).”).

As Per Claim 6: The rejection of claim 1 is incorporated and further Glover teaches:
- the public key is sharable for quick identification, communication and sharing of content on the augmented, mixed or virtual reality platform through one or more methods selected from the group comprising: an image, text, animation, and a list.
	(Glover, Paragraph [0033], “The hierarchical server side encryption service involves organizing encryption keys. Each user of the service has a master encryption key, which is one of a private/public key pair. The user public key is stored on the server in plain text, that is, unencrypted form. An encrypted version of the user private key is stored on the server. This is encrypted using a further encryption key (referred to as the user secret key) supplied by the user, who provides it along with each request to the server that needs to access the user private key. The user secret key is not stored on the server, although irreversible cryptographic hashes of it may be stored (for example to verify that the user secret key that is input in response to a challenge is correct). The user secret key may be derived from a passphrase entered by the user or may be provided in some other way (for instance from a hardware token or a file stored on a removable device).”).
	(Glover, Paragraph [0058], “Upon registration of a new user the server will also create a new, randomly generated, public/private key pair. See FIG. 1. Various public key cryptography systems are suitable for the generation of this key pair, for instance RSA (Rivest-Shamir-Adleman) or ECC (Elliptic curve cryptography). The key length should be chosen with regard to the strength of encryption required for the file content. For instance recent recommendations indicate that an RSA key of 3072 bits or an ECC key of 256 bits should be used for equivalent security to an AES encryption at 128 bit strength. This key pair makes up the user private key and user public key. The public key of the generated key pair is stored in the server database along with the new user details. The private key is encrypted using the user secret key and a symmetric encryption algorithm (for instance AES) and the encrypted version is stored in the database along with the new user details. A one way cryptographic hash of the unencrypted user private key (for example an SHA256 hash) may also be stored in the database. In other embodiments, the symmetric encryption of the user's private key can be accomplished with non-symmetric encryption with appropriate protocols that secure the user private key so that it is only accessible when the user authorizes it. The notion is that the user private key used by the secure file storage system can only be accessed by means of the user submitting a passphrase or password that sufficiently secures the user private key.”).
	(Glover, Paragraph [0061], “Sharing Files. The system and method can be further adapted to permit sharing of files between users. See FIG. 4. Assume that a file has been uploaded by a user `A` who now wants to share that file with user `B` so that user B can view and edit it. In order to enable this file sharing, user A makes a sharing request to the server specifying the file to share, who to share it with. Along with this request the user A sends their user secret key or information sufficient to derive it (such as the passphrase from which it is generated). Using that key, the system can retrieve the user A private key. Then the user A private key is used to derive the file private key for the file to be shared. The public key for user B is retrieved from the database and used to create a new encrypted version of the file private key. This second encrypted copy of the file private key is stored in the database, possibly together with the new permissions record that will grant user B access to the file. Note that the original copy of the encrypted file private key is not overwritten or replaced--after completing the sharing procedure there are now two separate encrypted copies of the file private key stored, one for each user who has access. Sharing to more than one additional user proceeds in the same manner (the sharing request may allow multiple recipients to be specified or multiple requests may be made). A separate encrypted version of the file private key is stored corresponding to each user who is granted access to the file.”).

As Per Claim 9: The rejection of claim 1 is incorporated and further Glover teaches:
- the practical key includes a permission system to customize what the practical key shares publicly.
	(Glover, Paragraph [0061], “Sharing Files. The system and method can be further adapted to permit sharing of files between users. See FIG. 4. Assume that a file has been uploaded by a user `A` who now wants to share that file with user `B` so that user B can view and edit it. In order to enable this file sharing, user A makes a sharing request to the server specifying the file to share, who to share it with. Along with this request the user A sends their user secret key or information sufficient to derive it (such as the passphrase from which it is generated). Using that key, the system can retrieve the user A private key. Then the user A private key is used to derive the file private key for the file to be shared. The public key for user B is retrieved from the database and used to create a new encrypted version of the file private key. This second encrypted copy of the file private key is stored in the database, possibly together with the new permissions record that will grant user B access to the file. Note that the original copy of the encrypted file private key is not overwritten or replaced--after completing the sharing procedure there are now two separate encrypted copies of the file private key stored, one for each user who has access. Sharing to more than one additional user proceeds in the same manner (the sharing request may allow multiple recipients to be specified or multiple requests may be made). A separate encrypted version of the file private key is stored corresponding to each user who is granted access to the file.”).

As Per Claim 10: The rejection of claim 1 is incorporated and further Glover teaches:
- the permission system includes one or more levels of permissions customizable on an individual or entity level.
	(Glover, Claim 16, “The method of claim 1 further comprising: encrypting the user private key using a public key of a public/private key pair associated with a permission level senior to the user; and storing the encrypted private key in a database.”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent Application Publication No.: US 2015/0304369 A1 (Sandholm et al.). 

As Per Claim 7: The rejection of claim 6 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however Sandholm et al. in analogous art does teach the following limitation:
- content is selected from the group comprising: advertisements, experiences, scripted and non-scripted 3D objects, animated and still 2D images, appless apps, and tools.
	(Sandholm et al., Abstract, “A content sharing platform for sharing content between collocated mobile devices in an ad-hoc private social group is disclosed. The content sharing platform enables users of collocated mobile devices to discover an ad-hoc private social group. A content group identifier identifying a content group is shared with users in the ad-hoc private social group. The content group identifier enables users in the content group to access a web user interface to share content with the content group. The users' interactions with the content are processed in real-time for all the collocated mobile devices in the content group. The content sharing platform displays context-aware and history-aware features of the content through the web user interface. Users of the content sharing platform may share, interact and collaborate with content in real-time in their collocated mobile devices.”).
	(Sandholm et al., Paragraph [0034], “It is further appreciated that the content sharing platform enables content to be shared by users in a number of different environments. For example, the content sharing platform may be used in enterprise meetings to share content among the meetings' participants, classrooms to share content among the students and teachers in the classroom, live event audience engagements at stadiums, concert halls and conferences, emergency planning and crew coordination at airplanes, trains, ships, etc., and collaborative journalism, architecture, and advertising, among other environments.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sandholm et al. in to the method of Glover and Scavezze et al. applying the method to the alternative content forms would be an obvious interchangeable variation readily implemented with expectations of success.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent No.: US 7,409,543 B1 (Bjorn).

As Per Claim 8: The rejection of claim 1 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however Bjorn in analogous art does teach the following limitation:
- the practical key is integrated within a third-party authentication system to authenticate users within applications, websites or other mediums that require identification and verification of the users.
(Bjorn, Column 7, Lines 29-35, “The partner site 230 is the site to which the client 240 is attempting to connect. For one embodiment, the partner site 230 is a local smart card. The local smart card is accessed using this authentication mechanism. The smart card has two portions, the portion that provides the challenge, and the locked portion, which is only accessible if the authentication server properly authenticates the user.”).
(Bjorn, Column 10, Lines 1-8, “A public/private key pair is also generated for the client. For one embodiment, the public/private key pair may be a maximum length. For another embodiment, multiple key pairs may be generated, depending on export restrictions. For one embodiment, the public key is certified by a certification authority. The process of certifying a public key is known in the art. For one embodiment, the certification authority may be within the authentication server itself. For another embodiment, an external authentication server may be contacted at this point to certify the public key.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bjorn in to the method of Glover and Scavezze et al. and integrate the practical key within a third-party authentication system to authenticate users enabling secure authenticated content sharing in additional environments.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent Application Publication No.: US 2012/0284517 A1 (LAMBERT).

As Per Claim 11: The rejection of claim 1 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however LAMBERT in analogous art does teach the following limitation:
- the public key is continuously broadcast based on location to other devices over a wireless and/or physical conduction technology.
	(LAMBERT, Paragraph [0039], “At 210 of method 200, the access point generates a beacon message. In one embodiment, to generate the beacon message, the access point may modify a standard beacon message (e.g., an IEEE 802.11 beacon frame) by adding additional fields or by reassigning existing fields to include a security identifier. Depending on a protocol implemented by the access point to authenticate remote devices, the security identifier may be an identifier of a public key of a public/private key pair for a wireless access point, the public key itself, and/or other security information.”).
	(LAMBERT, Paragraph [0040], “At 220, the access point wirelessly transmits the beacon message. In one embodiment, wirelessly transmitting the beacon message includes transmitting the beacon message as a broadcast or multicast transmission in order to provide the beacon message to remote devices (e.g., remote device 140) within proximity of the access point. As previously explained, the beacon message announces the presence and availability of the access point to remote devices that are listening and capable of establishing a connection to the wireless network. In this way, the beacon message may communicate discovery information that is used by remote devices when attempting to establish a connection to the access point.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LAMBERT in to the method of Glover and Scavezze et al. obvious interchangeable variation readily implemented with expectations of success applying the established methods to additional authentication environments.

As Per Claim 12: The rejection of claim 10 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however LAMBERT in analogous art does teach the following limitation:
- sharing permissions are continuously broadcast to other devices and/or one or more servers over a wireless and/or physical conduction technology.
	(LAMBERT, Paragraph [0030], “In one embodiment, the security identifier in the beacon message is a public key of a public/private asymmetric key pair for the access point 110. Having the public key permits the remote device 140 to secure communications to the access point 110 immediately after receiving the beacon message. Thus, the remote device 140 may encrypt sensitive information in a reply sent to the access point 110 using the public key from the beacon message without having to exchange additional messages to obtain the public key. Furthermore, using the public key of the access point 110, the remote device 140 may send sensitive information to the access point 110 that may be used to construct a secure shared secret directly from the beacon message and prevent eavesdropping or other malicious intrusion early in the communication sequence.”).
	(LAMBERT, Paragraph [0039], “At 210 of method 200, the access point generates a beacon message. In one embodiment, to generate the beacon message, the access point may modify a standard beacon message (e.g., an IEEE 802.11 beacon frame) by adding additional fields or by reassigning existing fields to include a security identifier. Depending on a protocol implemented by the access point to authenticate remote devices, the security identifier may be an identifier of a public key of a public/private key pair for a wireless access point, the public key itself, and/or other security information.”).
	(LAMBERT, Paragraph [0040], “At 220, the access point wirelessly transmits the beacon message. In one embodiment, wirelessly transmitting the beacon message includes transmitting the beacon message as a broadcast or multicast transmission in order to provide the beacon message to remote devices (e.g., remote device 140) within proximity of the access point. As previously explained, the beacon message announces the presence and availability of the access point to remote devices that are listening and capable of establishing a connection to the wireless network. In this way, the beacon message may communicate discovery information that is used by remote devices when attempting to establish a connection to the access point.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LAMBERT in to the method of Glover and Scavezze et al. obvious interchangeable variation readily implemented with expectations of success applying the established methods to additional authentication environments.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent Application Publication No.: US 2007/0100762 A1 (Luo et al.).

As Per Claim 13: The rejection of claim 1 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however Luo et al. in analogous art does teach the following limitation:
- the practical key enables a user to review statistics that are visually represented using one or more of the following: a 2D interface, 3D object, appless app, application, website interface, tool, synthesized voice, gesture, keyword, gaze, eye movement, and other forms of input.
	(Luo et al., Paragraph [0050], “License key management functions 203 may be provided via software for managing database 204, generating various reports of use and other statistics or retrieving specific information stored therein. Such functions may also configure license key generator/verifier 202 enabling a license key administrator to modify license key generating and verifying algorithms to classify or group license keys.”).
	It would have been an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo et al. in to the method of Glover and Scavezze et al. providing the practical key enabling a user to review statistics that are visually represented, as taught by Luo et al. in order to provide additional capabilities for enabling secure authenticated content sharing in various types of environments.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent Application Publication No.: US 2014/0025582 A1 (MAEVSKY).

As Per Claim 14: The rejection of claim 1 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however MAEVSKY in analogous art does teach the following limitation:
- practical key performs the following steps: associates actions to a user's identity; adds goals, milestones or other counters; and allows rewards for achievement.
	MAEVSKY discloses, wherein practical key performs the following steps: associates actions to a user's identity (a server uses a unique identity of a digital token generator to locate a registered public key, corresponding to a public/private key pair, and uses the public key to verify (associates actions to a user's identity) a digital signature a customer making a purchase (action) submitted (action) to the server; paragraphs (MAEVSKY, Paragraphs: [0043]-[0045}, [0058]); adds goals, milestones or other counters (in a loyalty program initiated through merchant registration involving the public key, a stamp is issued by the server to the customer when the customer has accumulated a minimum value (adds goals, milestones) of purchases, and subsequently, when the customer has accumulated a certain number of stamps, a cash reward is awarded; paragraphs (MAEVSKY, Paragraphs: [0038], [0046]); and allows rewards for achievement (in a loyalty program initiated through merchant registration involving the public key, when the customer has accumulated a certain number of stamps, a cash reward is awarded;).
	It would have been an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MAEVSKY in to the method of Glover and Scavezze et al. providing milestones and rewards for achievement, as taught by MAEVSKY in order to provide additional capabilities for enabling secure authenticated content sharing in various types of environments.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2013/0254536 A1 (Glover) in view of United States Patent Application Publication No.: US 2014/0125574 A1 (Scavezze et al.) in further view of United States Patent Application Publication No.: US 2017/0061396 A1 (Melika et al.).

As Per Claim 15: The rejection of claim 1 is incorporated and further Glover and Scavezze et al. do not explicitly teach the following limitation however Melika et al. in analogous art does teach the following limitation:
- the practical key is compatible with cryptocurrency.
	(Melika et al., Paragraph [0082], “The following is an illustrative example of some of the embodiments in action in reference to FIGS. 10, 11 and 12. Imagine an owner of a healthy, multi-signature digital wallet of Bitcoin who has provided one of the public-private key pairs to the security database (“banking service”). The banking service additionally comprises a Bitcoin exchange application by which blockchain miners are notified of transactions.”).
	(Melika et al., Paragraph [0084], “In another situation, the user decides to buy a $1,000 TV. The user contacts the bank service's exchange application with an amount in Bitcoin that presently corresponds to $1000, provides the TV merchant's public key address as an output, and additionally provides the user's public-private key as an input. The user additionally reaches under the user's desk and presses the button on the concealable device, thereby transmitting the device ID to the bank service. The bank service verifies that the amount is above the threshold associated with the user's digital wallet; however, the bank service also notices that the device ID associated with this digital wallet has been provided along with the user's public-private key pair. The bank service then applies the public-private key pair that the bank keeps for the user's digital wallet. The transaction processes and the user successfully orders the TV.”).
	It would have been an obvious interchangeable variation readily implemented with expectations of success to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Melika et al. in to the method of Glover and Scavezze et al. teaching additional applicable environments for use of the key.

Additional Prior Art
	United State Patent Application Publication No.: US 2015/0127774 A1 (Hitomi et al.) and United State Patent Application Publication No.: US 2014/0344334 A1 (Trachtenberg et al.) teach relevant key usage environments relevant to the field of endeavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434